         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 1 of 41




                        UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     )
SOUTHERN MINERALS GROUP, LLC                         )
                                                     )
                              Applicant,             )
                                                     )
       and                                           )       Case No. _________
                                                     )
CV INVESTMENTS LLC                                   )
                                                     )
                              Respondent.            )
                                                     )

                     ORDER CONFIRMING ARBITRATION AWARD

       Pursuant to its Petition for Order Confirming Arbitration Award (“Petition”), filed June 4,

2020, Applicant Southern Minerals Group, LLC has petitioned this Court for confirmation of the

Final Award filed as Exhibit No. 1 to its Petition. This Court has jurisdiction over this matter

under 28 U.S.C. § 1332(a)(1). Venue attaches under 9 U.S.C. § 9 and 28 U.S.C. § 1391.

       Under 9 U.S.C. § 9, the Court must confirm the Final Award “unless the award is

vacated, modified, or corrected” under §§ 10 and 11 of the Federal Arbitration Act, 9 U.S.C. §§

10 and 11. The Final Award has not been vacated, modified, or corrected, so entry of an Order

confirming the Final Award is appropriate.

       It is ORDERED that Applicant’s petition is GRANTED and that the May 29, 2020 Final

Award is confirmed; and

       It is FURTHER ORDERED that Final Judgment is entered on the Award.

       SO ORDERED this _____ day of June 2020.

                                                     _________________________________
                                                      United States District Judge
            Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 2 of 41




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     )
SOUTHERN MINERALS GROUP, LLC                         )
P.O. Box 535                                         )
Silver City, New Mexico 88062                        )
                                                     )
                              Applicant,             )
                                                     )
       and                                           )      Case No. _________
                                                     )
CV INVESTMENTS LLC                                   )
200 Four Falls Corp. Center, Suite 211               )
Conshohocken, Pennsylvania 19428                     )
                                                     )
                              Respondent.            )
                                                     )


             PETITION FOR ORDER CONFIRMING ARBITRATION AWARD

       Pursuant to 9 U.S.C. §§ 9 and 13 (the Federal Arbitration Act, or “FAA”), Southern

Minerals Group, LLC (“SMG”), respectfully petitions this Court for an Order confirming the May

29, 2020 Final Award of the Hon. Mark I. Bernstein (Ret.) (“Arbitrator”) in the matter of the

arbitration between SMG and CV Investments LLC (“CVI”) (collectively with SMG, the

“Parties”) (copy of the Final Award attached hereto as Exhibit No. 1). In support of this petition,

SMG states the following:

                                         THE PARTIES

       1.       SMG is a limited liability company organized under the laws of the State of Nevada

with its principal place of business located near Bayard, New Mexico. SMG has as its sole member

Ebony Iron Pty Ltd., a foreign corporation organized under the laws of the Commonwealth of

Australia, with its principal place of business in Sydney, Australia. SMG operates a magnetite ore
            Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 3 of 41




sales operation within the Cobre Mine complex, which is located about three (3) miles northeast

of Bayard, New Mexico. SMG’s mailing address is P.O. Box 535 Silver City, New Mexico 88062.

       2.       CVI is a Pennsylvania limited liability company with its principal place of business

located at 200 Four Falls Corp. Center, Suite 211, Conshohocken, Pennsylvania 19428. CVI and

its related entities are owned, controlled and operated by Ms. Brenda Ann Smith (“Smith”). On

August 27, 2019, Smith was arrested by the Federal Bureau of Investigation for allegedly operating

a Ponzi scheme and was subsequently charged by the U.S. Attorney for the District of New Jersey

with five (5) criminal counts, including four (4) counts of wire fraud and one (1) count of securities

fraud. See United States v. Smith, Mag. No. 19-3377 (D.N.J. Aug. 27, 2019). Contemporaneously

with the Department of Justice’s action, the U.S. Securities and Exchange Commission (“SEC”)

filed a civil complaint in the U.S. District Court for the District of New Jersey against Smith and

a number of her various corporate entities for violations of securities laws. See SEC v. Smith, et

al., Civ. A. No. 17213 (D.N.J. Aug. 27, 2019). On September 10, 2019, the District Court Judge

issued an order freezing the assets and bank accounts of Smith and the various entities she

controlled, including CVI. Smith remains incarcerated pending the outcome of her criminal

proceeding but can, and did, accept service and filings at the correctional facility where she has

been held throughout the arbitration and in the other suits lodged against her and various entities

she controls.

                                 JURISDICTION AND VENUE

       3.       This Court has subject matter jurisdiction over this matter under 28 U.S.C. §

1332(a)(1) (diversity).   SMG and CVI are citizens of different States, and the amount in

controversy, exclusive of interest and costs, exceeds the sum or value of $75,000.


                                                -3-
            Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 4 of 41




       4.       The Award arises under a contract involving interstate commerce and is subject to

the Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq.

       5.       Under the FAA, unless the parties have agreed otherwise, venue is proper in the

district where the award was made, or in any district proper under the general venue statute. See,

e.g., Cortez Byrd Chips, Inc. v. Bill Harbert Constr. Co., 529 U.S. 193, 195 (2000). The Parties’

Agreement does not include a forum selection clause for proceedings to confirm any arbitration

awards thereunder. However, the arbitration took place in Philadelphia, Pennsylvania.

       6.       The Eastern District of Pennsylvania is also an appropriate venue because CVI is

subject to personal jurisdiction here, and it is the district in which a substantial part of the events

or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b).

                                THE SUBJECT ARBITRATION

       7.       SMG and CVI were parties to a Magnetite Concentrates Purchase and Sale

Agreement (“PSA”) dated April 7, 2017, as amended by the First Amendment dated June 6, 2018,

whereby CVI “agrees to purchase from Seller up to [] 400,000 tons of such magnetite concentrates

for the price of $80.00 per ton.” PSA § 2 (attached hereto as Exhibit No. 2); see also First

Amendment to the PSA (“First Amendment”) (attached hereto as Exhibit No. 3).

       8.       The PSA provides that “any dispute or controversy arising out of or relating to this

agreement or the interpretation thereof, shall be settled by arbitration, held in a mutually acceptable

location to the parties, in accordance with the rules, then in effect, of the American Arbitration

Association.” Ex. 2 at § 10.




                                                 -4-
               Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 5 of 41




          9.       SMG filed its Demand for Arbitration (“Demand”) with the American Arbitration

Association (“AAA”) on September 20, 2019. The AAA docketed SMG’s Demand as AAA Case

No. 01-19-0002-9998. SMG’s Demand sought an arbitral award against CVI:

                   (i)     finding CVI materially breached the PSA;

                   (ii)    finding CVI breached the implied covenant of good faith and fair dealing;

                   (iii)   finding SMG is entitled to damages, inclusive of interest, for liquidated

          amounts owned to SMG;

                   (iv)    finding SMG is entitled to lost profit damages;

                   (v)     finding SMG is entitled to punitive damages;

                   (vi)    awarding SMG its attorneys’ fees and costs, including but not limited to,

          all costs of the arbitration;

                   (vii)   awarding SMG any and all other relief determined appropriate by the

          Arbitrator.

          10.      On December 6, 2019, the AAA announced the appointment of the Hon. Mark I.

Bernstein (Ret.) as the Arbitrator. At SMG’s request, and given CVI’s circumstances, the

Arbitrator determined that a single arbitrator was sufficient for purposes of the arbitration, in

accordance with the discretion afford to him under the procedures for Large, Complex Commercial

Disputes of the AAA Commercial Arbitration Rules as amended.                    American Arbitration

Association, Commercial Arbitration Rules & Mediation Procedures (“AAA Rules”), Rule L-2(b)

(2013).

          11.      On January 31, 2020, the Arbitrator established a schedule for the proceeding and

determined that the proceeding would be adjudicated through written filings only.


                                                   -5-
         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 6 of 41




       12.     In accordance with the Arbitrator’s January 31 order, SMG propounded a limited

set of Requests for Admissions, Interrogatories, and Requests for Production of Documents to CVI

on February 20, 2020. SMG filed its Affirmative Case on March 20, 2020 and its Rebuttal on

April 20, 2020. CVI made no responsive pleadings, nor did CVI respond to discovery requests

despite being afforded additional time by the Arbitrator to do so. By order dated May 13, 2020,

the Arbitrator closed the record in the case.

       13.     The Arbitrator issued his Final Award on May 29, 2020. See Exhibit No. 1.

Therein, the Arbitrator found that “[a]ll required due process was afforded to both sides through

the impartial application of the Arbitration Rules agreed to by the parties in their agreement.” Id.

at 4. The Arbitrator further found that SMG is entitled to relief in its favor. Specifically, the

arbitrator found that: (i) CVI materially breached the PSA; (ii) CVI breached the covenant of good

faith and fair dealing; (iii) CVI’s bad faith acts warranted punitive damages under New Mexico

law; (iv) CVI’s bad faith acts warranted the application of the maximum interest rate available

under New Mexico law; and (v) CVI must bear the cost of the arbitration. Id. at 19-22. The

Arbitrator awarded damages and costs as follows: (i) $4,215,000 in liquidated damages as of

March 1, 2020; (ii) $14,090,599 in lost profits; (iii) $3,600,000 in punitive damages; (iv) $23,660

in arbitration costs; (v) prejudgment and post-judgment interest of 15% is applicable to the

liquidated damages; and (vi) post-judgment interest of 15% is applicable to all other damages and

costs. The Arbitrator declined to award attorneys’ fees as requested by SMG.

       14.     The Final Award is a final award subject to confirmation in this Court. Id. at 23.




                                                -6-
         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 7 of 41




                                CONFIRMATION OF THE AWARD

       15.     The Court should confirm the Final Award under Section 9 of the FAA, 9 U.S.C. §

9, for the following reasons.

       16.     Under Section 9 of the FAA, application for confirmation of an award may be made

to a court in which jurisdiction exists at any time within one year after the award is made. 9 U.S.C.

§ 9. Such an application must be granted “unless the award is vacated, modified, or corrected as

prescribed in sections 10 and 11 of [9 U.S.C.].” Id.

       17.     The Parties have agreed to the application of the AAA Rules under the PSA. See

Ex. 1 at § 10. Under AAA Rule R-52(c), “[p]arties to an arbitration under these rules shall be

deemed to have consented that judgment upon the arbitration award may be entered in any federal

or state court having jurisdiction thereof.”

       18.     Since the PSA does not include a forum selection clause, “application may be made

to the United States court in and for the district within which such award was made.” 9 U.S.C. §

9. The Final Award was made in Philadelphia, Pennsylvania.

       19.     This Petition is made well within the one-year deadline, as the Final Award was

made on May 29, 2020. Furthermore, no action has been taken to vacate, modify or correct the

Final Award under Sections 10 or 11 of the FAA. 9 U.S.C. §§ 10, 11. Thus, the Final Award is

ripe for confirmation by this Court.

       20.     Section 13 of the FAA directs that a judgment be entered on a confirmed award. 9

U.S.C. § 13. Such a judgment “shall be docketed as if it was rendered in an action.” Id.

       21.     SMG submits contemporaneously herewith a proposed Order Confirming

Arbitration Award and entering judgment thereon.


                                                -7-
         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 8 of 41




       WHEREFORE, SMG respectfully petitions this Court to enter an order confirming the

Arbitrator’s Final Award of May 29, 2020, and enter judgment thereon.

                                           CLARK HILL PLC

Dated: June 5, 2020                                /s/ Lisa Carney Eldridge
                                             Lisa Carney Eldridge, Esquire (PA ID #62794)
                                             Two Commerce Square
                                             2001 Market Street, Suite 2620
                                             Philadelphia, PA 19103
                                             Phone: (215) 640-8500
                                             Fax: (215) 640-8501
                                             leldridge@clarkhill.com




                                           Of Counsel:


Dated: June 5, 2020                               /s/ Daniel M. Jaffe
                                           Daniel M. Jaffe, Esquire
                                           A Rebecca Williams, Esquire
                                           SLOVER & LOFTUS LLP
                                           1224 17th St., N.W.
                                           Washington, DC 20036
                                           202-347-7170
                                           dmj@sloverandloftus.com
                                          * Pro Hac Vice applications shall be submitted

                                           Attorneys for Southern Minerals Group, LLC




                                            -8-
         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 9 of 41




                                CERTIFICATE OF SERVICE

       I hereby certify that this 5th day of June 2020, I have caused true and correct copies of

the foregoing Petition to Confirm Arbitration Award to be served upon Respondent CV

Investments LLC by U.S.P.S. Overnight Mail:


                                     CV Investments LLC
                             200 Four Falls Corp. Center, Suite 211
                                  Conshohocken, PA 19428

       A courtesy copy of the foregoing petition to be served via United States Postal Service,
overnight mail, upon non-party Brenda A Smith, designated as defendant CVI’s “Authorized
Representative” in the underlying Arbitration as follows:

                                       Brenda A. Smith
                                  Permanent ID 2019-339640
                                      CCIS# 07-571432
                               U.S. Marshalls Number 72832-050
                               Essex County Correctional Facility
                                     354 Doremus Avenue
                                      Newark, NJ 07105




                                               CLARK HILL PLC

Dated: June 5, 2020                                  /s/ Lisa Carney Eldridge
                                               Lisa Carney Eldridge, Esquire (PA ID #62794)
                                               Two Commerce Square
                                               2001 Market Street, Suite 2620
                                               Philadelphia, PA 19103
                                               Phone: (215) 640-8500
                                               Fax: (215) 640-8501
                                               leldridge@clarkhill.com

                                              Attorneys for Southern Minerals Group, LLC
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 10 of 41




                 EXHIBIT 1
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 11 of 41




                      AMERICAN ARBITRATION ASSOCIATION
Commercial Arbitration under AAA Commercial Rules and Mediation Procedures
                   Amended and effective October 1, 2013


AAA Case 01-19-0002-9998

Southern Minerals Group, LLC

Represented by Daniel Jaffe, Esq. and A. Rebecca Williams of Slover & Loftus LLP

           v.

CV Investments, LLC
ex parte



                                   FINAL AWARD

I, THE UNDERSIGNED ARBITRATOR, having been designated in accordance with the
arbitration agreement dated April 7, 2017 and entered into between Claimant, and
Respondent, and having been duly sworn, and having duly reviewed the proofs and
allegations of Southern Minerals Group, LLC, and CV Investments LLC having failed
to submit proofs and allegations after due notice by mail in accordance with the
Commercial arbitration Rules of the American Arbitration Association, hereby,
AWARD as follows:

                               Decision and Opinion

       An award is entered in favor of claimant Southern Minerals Group, LLC and
against respondent CV Investments LLC in the amounts set forth below.



01-19-0002-9998                                                                     1
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 12 of 41




                                      Procedure

       Pursuant to the agreement between the parties dated April 7, 2017 as
amended June 6, 2018, claimant filed this action on September 20, 2019.
Apparently, respondent’s principal had been indicted by Federal Authorities and at
the time of filing its primary representative was incarcerated in Federal custody.

       On December 4, 2019, Hon. Mark I. Bernstein (Ret.) was selected to be the
AAA arbitrator for this matter under the Large Complex procedures of the
Commercial Arbitration Rules as amended. Given the claim amount, the
Procedures for Large, Complex Commercial Disputes specifies the number of
arbitrators to be three. The parties’ arbitration provision was silent as to the
number of arbitrators. Pursuant to the applicable rules, expecting to be required to
pay all costs of arbitration, petitioner requested that the number of arbitrators be
reduced to a single arbitrator. According to the rules the first arbitrator determines
whether to proceed with a single arbitrator or if three shall be appointed. Since
Respondent’s representative was only able to communicate via US Mail, it was
directed that all communication was to be made in writing.

       On, November 11, 2019, Brenda Smith, respondent’s representative,
submitted a handwritten letter request an indeterminate stay alleging an inability
to respond because company records had been seized and had been retained by
Federal authorities. Respondent offered no suggestion as to how or when this
situation would change, such that the matter could resume. Most significantly, as
claimant stated in their response there was no suggestion that Smith lacked
sufficient knowledge to participate. Claimant further claimed that had this matter
been amenable to court filing, a default judgment, unavailable in AAA arbitration,

01-19-0002-9998                                                                        2
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 13 of 41




would have been entered and claimant would earlier have had a judgment to
collect upon if respondent did not participate.

       Respondent requested a hearing by three arbitrators. Claimant responded
that no right existed and since claimant would be paying for all costs of arbitration
requested the matter be decided by one arbitrator in accord with the AAA rules.
By Order dated December 14, the arbitrator ruled that one arbitrator would decide
the matter and that the preliminary hearing would be held by written submission.

       On January 8, 2020, the arbitrator received Claimant’s written preliminary
hearing statement and respondent’s written letter which did not contain any
substantive preliminary hearing statement and merely asked for a 6-month
extension, but offered no explanation as to how anything would change 6 months
hence. On January 9 claimant responded in writing to the requested extension.

By Order dated January 31, 2020 the arbitrator ruled that this matter would

proceed and set a schedule for discovery and hearing through written submissions.

By submission dated March 20, 2020, as required by the January 8, 2020 Order,
claimant submitted its affirmative case memorandum containing procedural
background, statement of material facts, and memo of law. Attached thereto
were the verified statements of John Peter and Clovis Hooper and a statement of
damages.

     Claimant also advised that by correspondence dated February 20, 2020 they
had submitted Requests for Admissions, Interrogatories, and Requests for
Production of Documents and had received no substantive responses but had
received a handwritten letter dated March 20, 2020 which was attached.

01-19-0002-9998                                                                         3
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 14 of 41




Respondent’s letter stated that although she was unable to retain papers but could
have access to a thumb drive.

       Accordingly, On April 8, the arbitrator Ordered a thumb drive be provided to
respondent and that thereafter, respondent would have 10 days to respond to
Claimants discovery requests, or the Request for Admissions would be deemed
admitted.

       On April 20 Claimant Southern Mineral Group, submitted a memorandum
entitled “Rebuttal of Claimant” in which it pointed out that no substantive
response whatever had been received from respondent as to the claim and
renewed its request for damages.

       Claimant sent a thumb drive to respondent on April 27. Since there has been
no response by respondent, the Requests for Admissions are deemed admitted.

       All required due process was afforded to both sides through the impartial
application of the Arbitration Rules agreed to by the parties in their agreement. All
reasonable accommodation was made for the parties. No in person or even
telephonic conferences were required and all submissions could be made in
writing. Handwritten submissions were accepted, considered, and evaluated. No
substantive responses were ever received from respondent.

The record was properly closed on May 13, 2020.

                                   Factual Findings

       On April 7, 2017 Mr. Clovis Hooper, President of Claimant Southern Minerals
Group, LLC (hereinafter SMG) negotiated a Magnetite Concentrates Purchase and
Sale Agreement (“PSA”) between SMG and Respondent CV Investments LLC (“CVI”)

01-19-0002-9998                                                                     4
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 15 of 41




This agreement was subsequently amended on June 6, 2018. Under that
agreement, CVI committed to purchasing 400,000 tons of magnetite from SMG at
a price of $80.00 per ton at a rate of 4,000 per month beginning in June 2017. This
agreement was amended in mid-2018. However, beginning in October 31, 2018
CVI began a pattern of failure of performance followed by representations and
promises which were never fulfilled. (see verified statements of Mr. John Peters
and Clovis Hooper) CVI has made no payments to SMG since October 2018
(Request for Admission No. 1). CVI breached the PSA. (Request for Admission No.
3). CVI’s Smith was arrested on August 27, 2019. As of March 1, 2020, SMG’s
liquidated damages are in the amount of $4,215,000, exclusive of interest.
(Request for Admission No. 2).

       Mr. John Peters is the Managing Director of Strategic Minerals PLC, parent
company of Southern Minerals Group, LLC (“SMG”). Together with SMG’s
President, Mr. Clovis Hooper, Mr. Peters negotiated with CVI the Magnetite
Concentrates Purchase and Sale Agreement (“PSA”) referred to above which was
executed on April 7, 2017. This agreement was amended on June 6, 2018. CVI’s
sole representative was Ms. Brenda Smith (“Smith”).

      SMG has exclusive access to a magnetite stockpile and operates a magnetite
sales operation from the Cobre Mine in New Mexico. SMG’s access rights to the
magnetite is limited to 800,000 tons. Pursuant to the PSA contract CVI was
obligated to purchase 400,000 tons of concentrates with minimum monthly
purchases of 4,000 tons. SMG committed access to those tons exclusively to CVI.
This commitment by SMG amounted to 50% of its total access to magnetite.
Throughout the term of the agreement SMG was able to provide the full 400,000


01-19-0002-9998                                                                     5
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 16 of 41




tons to CVI in accordance with the PSA’s monthly purchase schedule. SMG’s
staffing and costs increased to accommodate the commitment to CVI. CVI took
only a total of 38,414 tons of magnetite concentrate from the initiation of the PSA
in June 2017. Most of this volume was taken in the first few months. All but one of
the shipments was moved, at CVI’s request, to property in New Mexico.

       CVI defaulted on its required payments. By the end of 2017, CVI was
$642,000 in arrears. All CVI shipments were made by truck as required under the
PSA. However, when CVI had no named destination for the delivery of the
magnetite concentrates CVI requested storage in New Mexico. CVI made 19
payments to SMG for magnetite between June 19, 2017 and October 31, 2018. At
various points in 2018, CVI paid some of its outstanding balance but $371,000 was
owing when the Parties negotiated the First Amendment in June 2018. SMG
generously reduced the outstanding amount owed by over $215,000, conditioned
on CVI’s payment of the reduced balance. That amended agreement required CVI
to make quarterly deposits in lieu of taking the 4,000-ton minimum.

       Despite assurances, CVI repeatedly failed to make these required payments.
CVI’s regular monthly obligations were to resume beginning March 1, 2019. The
last CVI payment to SMG was in October 2018. Despite ceasing to make payments,
CVI’s Smith repeatedly assured SMG that CVI was about to sell a bond and receive
a major infusion of cash. Smith reassured that SMG would be paid what was owed
when that sale closed. CVI repeatedly claimed that the closing was delayed by
forces outside its control. Smith continued her reassurances until August 2019
when she was arrested for allegedly engaging in a Ponzi scheme and CVI assets
were seized. SMG’s obligations under the PSA and CVI’s excuses, delays and


01-19-0002-9998                                                                       6
           Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 17 of 41




diversions precluded SMG from pursuing other potential purchasers of the
magnetite concentrate.
   A detailed spreadsheet of SMG’s transactions with CVI under the PSA was
attached as Exhibit No. 1 to the statement of Mr. Hooper.

          Under the amended agreement, CVI’s monthly obligations restarted March
1, 2019. CVI failed to make any required payments, these required payments
equaled $3,840,000 for the 12 months between March 2019 and February 2020.
Consequently, as of March 2020, CVI’s liquidated damages owed to SMG equaled
$4,215,000, exclusive of interest. In addition to the liquidated damages CVI’s
breach of the PSA has resulted in SMG incurring direct and consequential
damages. CVI’s PSA represented a commitment to purchasing half of SMG’s
magnetite inventory. The volume committed to, and the expected revenue from,
CVI under the PSA far exceeds the volume purchased by, and revenue earned
from, all other SMG customers combined. Thus, in 40 months, SMG expected to
realize significant profits associated with CVI exclusive access to their magnetite
rights.

          To determine lost profits, the damages calculation has three complementary
analyses. The first analysis assumes that CVI performed as required under the PSA.
SMG expected to realize over $45.6 million in total revenues during the
approximately 8 years of the PSA (2019 – 2027). Of that $45.6 million, SMG
expected that CVI purchases would account for $28.9 million, or 63% of all
revenues. During that same period, SMG has known and estimated unit costs.
SMG’s calculation of $21.1 million in expenses is a conservative analysis
representing the expenses that SMG might have incurred. Thus, SMG expected to


01-19-0002-9998                                                                       7
           Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 18 of 41




earn $24.5 million of net profit over the balance of the PSA. To determine the net
present value (“NPV”) of the expected profit, SMG applied a discount rate of 2%.
The NPV calculation yields a current value of reasonably expected profits of $22.7
million.

       SMG’s second analysis accurately assumes that CVI made no further
purchases from January 1, 2019 thru the remainder of the PSA. In this analysis,
SMG’s expected profits drop dramatically because SMG will likely have to extend
its operating period by 20 years to sell the same volume of magnetite concentrate,
and revenues are likewise impacted because certain customers pay less per ton
than CVI. Critically, the extended period means SMG will incur additional recurring
and fixed expenses with fewer sales. SMG’s calculation is again, very conservative.
The second analysis shows that over the 20-year period, SMG would earn $41.2
million in revenue and incur approximately $36.0 million in expenses over the
same period. The second analysis shows that SMG expected to earn $5.2 million
net profit over the 20-year period. Consistent with the first analysis, SMG applied a
discount rate of 2% to determine the NPV of the expected profit. The NPV
calculation yields a current value of $4.4 million.

       SMG’s third analysis calculates the difference between these conservative
analyses. The third analysis shows that the difference in the NPV of the expected
profits between the first and second analysis is $18.3 million. Thus, SMG submits
that its total damages attributable to CVI’s breach of the PSA is $18.3 million.
However, as $4,215,000 of the damages is already a known and liquidated value,
SMG calculated it lost $14,090,599 in profit damages and $4,215,000 million in




01-19-0002-9998                                                                       8
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 19 of 41




liquidated damages. The arbitrator finds this analysis to be reasonable,
conservative, and accurate.

                           Detailed Findings of Bad Faith

CV Investments LLC (“CVI”) is owned, controlled, and operated by Ms. Brenda Ann
Smith. Ms. Smith stands charged by the U.S. Attorney for the District of New
Jersey with five (5) criminal counts, including four (4) counts of wire fraud and one
(1) count of securities fraud. On the same day as criminal charges were lodged, the
U.S. Securities and Exchange Commission (“SEC”) filed a civil complaint in the U.S.
District Court for the District of New Jersey against Smith and her various
corporate entities for violations of securities laws. On September 10, 2019, the
assets and bank accounts of several the named defendants were frozen.

       SMG has the exclusive right to access approximately 800,000 tons of
magnetite concentrates. Under the PSA, CVI was obligated to purchase 400,000
tons of such magnetite concentrates for the price of $80.00 per ton with a
required minimum of 4,000 tons per month beginning June 1, 2017. In return,
SMG was required to “ensure that it does not undertake any activities that impact
the Purchases [sic] rights to the magnetite concentrates.” Given commitments to
other customers and local regulations, SMG was prohibited from providing more
than 5,500 tons of magnetite concentrates per month to CVI. SMG requested, and
CVI provided, “a deposit of $10,000” to SMG. Likewise, SMG requested, and CVI
provided, a “standby letter of credit in the amount of $250,000.00 issued by a
major US banking institution” or a cash deposit in the same amount to be held “in
solicitor’s trust.”



01-19-0002-9998                                                                         9
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 20 of 41




       CVI’s monthly purchases of magnetite ore began June 1, 2017, and
shipments of the material began on or around July 1, 2017. Between June 2017
and October 30, 2017, CVI met its contractual obligations under the PSA by
purchasing the required minimum of 4,000 tons of magnetite ore each month and
promptly payed for those purchases. Beginning with the SMG invoice dated
October 31, 2017, CVI’s payments fell into arrears. In January 2018, CVI paid its
outstanding balance of $642,572.80. Immediately following its January 2018
payment, CVI again fell into arrears, and by March 2018, CVI owed SMG $521,404.
In March 2018, CVI notified SMG that it was “unable to take delivery of the
minimum volume” of the magnetite ore due to delays in “obtaining environmental
approvals.” To continue their contractual relationship the parties entered the First
Amendment dated June 6, 2018. The First Amendment suspended CVI’s obligation
to purchase a minimum of 4,000 tons per month “for the period March 1, 2018
through May 31, 2018; provided, however, that such waiver is contingent on [CVI]
meeting its obligations as otherwise required in the PSA and this Amendment.”
The referenced obligations included CVI paying the amount then in arrears,
$371,404, according to a detailed payment schedule. If CVI failed to meet that
payment schedule it would “forgo[] any right to take the remaining balance of the
Prepaid Quantity for the applicable calendar quarter . . . .” CVI agreed to “resume
its obligation to undertake to purchase a minimum of 4,000 tons per month at $80
per ton,” beginning March 1, 2019. CVI failed to make the payments required.

      On June 15, 2018, SMG invoiced CVI for the first quarterly prepayment of
$375,000 in accordance with Section 4 of the First Amendment. Payment was due
June 25, 2018. On July 10, 2018, CVI paid that invoice. On September 1, 2018,



01-19-0002-9998                                                                       10
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 21 of 41




SMG invoiced CVI for the second quarterly Prepayment due September 11, 2018.
CVI failed to make that payment.

       On September 13, 2018, SMG provided notice to CVI that it must rectify its
past due amounts of over $600,000 otherwise SMG would consider CVI in default,

       On Monday, October 8, 2018, SMG again wrote to CVI regarding the
outstanding balance of $371,404 and offered to reduce the outstanding balance
by $217,431.20 to reflect the 2,717.89 tons of the 4,000 ton minimum that CVI did
not take physical delivery of in February 2018. This offer was contingent upon CVI
paying the remaining balance in three installments and CVI release to the
$250,000 security deposit CVI had previously made. On October 11, 2018, CVI
made a counteroffer that accepted the structure of SMG’s proposal but extended
the time for the installment payments. SMG agreed to CVI’s counteroffer.
Nonetheless, CVI failed to make the initial installment payment on the agreed
upon due date of October 22, 2018 but did make two payments totaling
$53,972.80 on October 31, 2018. CVI subsequently missed the two remaining
$50,000 installment payments due November 5 and November 19, 2018. Likewise,
CVI never paid the outstanding balance by December 11, 2018 as required.

CVI has not made any further payments to SMG. On December 29, 2018, SMG
sought further payment, requesting that CVI pay its outstanding balance of
$475,000 before the end of 2018.

       On December 29, 2018, CVI offered to pay the $475,000 in the first week of
January 2019. SMG suggested CVI agree to release to SMG $100,000 from CVI’s
security deposit; pay the remaining $375,000 owed to SMG in the first week of
January 2019; and replenish the amount of the security deposit released to SMG.

01-19-0002-9998                                                                     11
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 22 of 41




On December 30, 2018, CVI agreed to SMG’s proposal and consented to the
$100,000 transfer from the security deposit to SMG. CVI never paid the remaining
$375,000 due to SMG, nor did it ever replenish the deposit. Instead, CVI began a
series stalling tactics.

January:

            • On January 4, 2019, CVI’s Smith stated that SMG should have the
                funds the “following week.”
            • On January 9, 2019, CVI’s Smith stated that the funding should be
                approved “[b]y end of day tomorrow”
            •   On January 17, 2019, CVI’s Smith claimed “3 deals to close today or
                tomorrow. My funds from deal payout within one week.”
            • On January 17, 2019, CVI’s Smith claimed she has the “financial
                instrument in hand to fund.”
            • On January 22, 2019, Smith claimed that closing would occur the
                following day (January 23, 2019) and informed SMG’s Peters that she
                sent him “a confidential copy” of the “actual financial instrument,”.
                Nonetheless, no payment was forthcoming.

February:

            • On February 8, 2019, Smith said that she “was just told my wire leaves
                at 9 am tomorrow London time. Of course, I have to wait for banks to
                open here. I fully expect to be able to send $475,000 tomorrow. I will
                be happy to discuss future plans early next week.”
            • Yet again, on February 16, 2019, CVI’s Smith claimed to “have taken
                control of the entire transaction and spent the day working out
01-19-0002-9998                                                                         12
         Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 23 of 41




              details. I now have direct contact with the buyer of my bond and his
              banker. . . . I fully expect a wire on Monday and am not relying on
              anyone in between.” CVI’s Smith further assured SMG of CVI’s ability
              to secure funding for payment, stating “BTW [by the way], this is real,
              I will close” and blaming the delay on a number of things, including
              the time difference and that the “buyer trader was delayed in [the]
              subway.”
          • On February 27, 2019, CVI’s Smith claimed that an “[i]nstrument [was]
              delivered last night at 22:00 by my trade desk.”

March:

          • Beginning March 1, 2019, SMG resumed invoicing CVI for its monthly
              minimum purchases of 4,000 tons of magnetite concentrates,
              pursuant to Section 4(b)(ii) of the parties’ First Amendment. Yet on
              March 1, 2019 Smith claimed that the “buyer bank downloaded the
              message / instrument today. Waiting for buyer account to get credit
              for instrument and then funds are released. Unfortunately, I am told
              that could take up to 5 days from transmission which was Tuesday.”
          • On March 8, 2019, SMG’s Peters notified CVI’s Smith that he needed
              to update his Board of Directors on the “expected timing of payment
              and plans to address the existing contract . . . .” On March 9, 2019,
              CVI’s Smith responded, “still not closed & no production,”
          •   On March 13, 2019, SMG’s Peters again inquired as to the timing of
              payment, to which CVI’s Smith again responded with the claim that
              she was “[t]rying to close this week.”


01-19-0002-9998                                                                       13
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 24 of 41




          • On March 29, 2019, SMG requested an update from CVI’s Smith by
              close of business regarding CVI’s overdue payments, including a
              $50,000 wire transfer that CVI supposedly sent to SMG the prior
              week.
          • On March 30, 2019, CVI’s Smith claimed her banker had moved their
              scheduled meeting, and she would have to confirm with him when
              her transactions would be final and would check on the “outgoing
              wire.”

April

          • On April 3, 2019, CVI’s Smith again claimed her “banker delayed the
              meeting until April 8.” And that she had “pending transactions that
              will close this month,” but “do[es] not have substantial cash on hand
              until closing.”
          • On April 11, 2019, CVI’s Smith stated that she did not “have the
              funds” to pay, but that the “funds are closing on Tuesday April 16.”

May:

          • On May 15, 2019, Smith, provided a purportedly “internally generated
              balance sheet” for CVI showing over $59 million in assets.
          • On May 21, 2019, CVI’s Smith responded to an email from SMG’s
              Peters requesting an update, again claiming that she “expect[ed] to
              receive funds by close of business” the next day. on
          • May 23, 2019, SMG’s Peters again asked CVI’s Smith via text message
              if the bonds had settled. CVI’s Smith claimed she “should have funds
              tomorrow.” On that same day SMG’s Peters asked CVI’s Smith to
01-19-0002-9998                                                                      14
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 25 of 41




              formally agree to undertake certain actions to avoid legal
              proceedings, as follows: I was able to get my UK Directors and Alan
              this morning and I have got them to agree that, provided, on behalf of
              CV Investments, you undertake to pay SMG, within two weeks, the
              $375,000 December payment and top up the existing deposit with
              SMG by $3,690,000 they will hold all actions for those two weeks. . . . .
              Please provide, on behalf of CV Investments, agreement to these
              arrangements.” CVI’s Smith responded “Agreed. Thank you very
              much. Brenda.”.
          • When SMG attempted to memorialize the parties’ new agreement in
              a Second Amendment to the PSA, CVI did not execute the Second
              Amendment, despite having already agreed to the terms. On May 25,
              2019, SMG’s Peters again asked CVI’s Smith via text message if CVI
              had secured its funds yet. Responding that same day, CVI’s Smith
              again put off SMG’s Peters, claiming it would be “first thing Tuesday
              am [morning]”
          • On May 29, 2019 , after the date CVI’s Smith claimed the funds would
              be available, SMG’s Peters asked CVI’s Smith via text message: “has
              Merrill released the funds” and, if not, “what are your expectations.”
              CVI’s Smith only responded with “tomorrow.”
          • On May 30, 2019, SMG’s Peters asked CVI’s Smith to “please update
              the position with CVI.” CVI’s Smith responded that same day, stating
              “Not yet. Still working hard on it.”




01-19-0002-9998                                                                       15
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 26 of 41




June:

          • On June 3, 2019, CVI’s Smith emailed SMG’s Peters that the funds
              would be available in two days, citing issues with the bankers.
          • On June 6, 2019, CVI’s Smith stated that the buyer “changed
              delivery,” and it would “[p]robably” take an additional day. Later that
              day, CVI’s Smith stated she had “tried to be direct [and] honest” and
              was “doing everything possible to fund by Friday”.
          • SMG’s Peters then asked CVI’s Smith if CVI could at least provide SMG
              with $100,000 on Friday, June 7, 2019, along with supporting
              paperwork for the bond funds that Peters could show to SMG’s Board
              of Directors. Id. CVI’s Smith responded that it would provide SMG
              with the requested $100,000 and paperwork by Friday June 7, 2019
              but then failed to do so.
          • On June 7, 2019, the supposed bond sale did not settle despite CVI’s
              Smith claiming that the bankers were “working on it.”
          • On June 8, 2019, CVI’s Smith claimed she was “[j]ust off [the] phone
              with [the] Buyer” and that they were working it, but there would be
              “[n]o wire today but it will go out Monday.”
          • On June 11, 2019, CVI’s Smith again suggested that funds “may” be
              available “tomorrow” if the bankers can move the process along.
          • On June 14, 2019, Peters sent Smith a text message requesting a
              telephone conference. Smith claimed she was sick. Later that day,
              when asked for an update on the bonds, Smith responded “[w]orking
              with bankers now”.


01-19-0002-9998                                                                       16
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 27 of 41




          • On June 20, 2019, Peters again asked Smith for an update, to which
              Smith responded “[t]rying to receive one transfer today. Still waiting
              on email from banker.”
          • On June 23, 2019, Smith claimed she was “[w]aiting on confirmation
              of transfer.”
          • On June 24, 2019 Smith did not respond to Peters request for status.
          • On June 26, 2019, Peters asked Smith if CVI was “any firmer on timing
              of cash payment to SMG,” and was told “[e]xpect [F]riday”.
          • On June 28, 2019, the new expected payment date, CVI failed to make
              payment.
          • On June 30, 2019, CVI’s Smith said: “I can make that payment based
              on drawing down the bond,” .

July:

          • On a July 13, 2019 telephone conference, Peters and Smith discussed
              an option, whereby CVI would borrow against a supposed LOC for
              ninety (90) days to pay SMG while CVI awaited its supposed bond
              settlement.
          • On July 14, 2019, Peters asked CVI’s Smith whether CVI had
              considered the option, but CVI’s Smith did not answer the question
              and instead suggested she was “trying.”
          • On July 14, 2019, Smith purported to send SMG details of the bond
              issuance.
          • On July 18, 2019, alarmed by reports that FINRA had cited and
              subsequently barred Smith from “associating with any FINRA

01-19-0002-9998                                                                        17
          Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 28 of 41




               member” for rules violations, Peters text messaged Smith asking
               about the matter. CVI’s Smith claimed the FINRA violations were not
               related to her trading and said she could “explain on [the] phone.”
           • On July 24, 2019, Smith stated that she should have confirmation that
               the bond had settled that day.
           • On July 26, 2019, Smith claimed her banker “says I will have bank
               statement showing 100 mm tomorrow & it will be available to
               disburse next Wednesday” (July 31, 2019).
           •   On July 27, 2019, Smith said: “I do not have statement yet. I give up.
               Sue me” . She later stated she was still waiting for an update from the
               banker, but funds should come through “this week for sure.”

August:

           • Throughout the month of August 2019, the “deal” was supposedly
               imminent, but then CVI ceased all communication.
           • On August 9, 2019, SMG’s Peters emailed Smith asking why she had
               “stopped communicating.” Smith responded, claiming that her
               “banker now says I should have some funds on Tuesday [August 13,
               2019]. He says [C]credit Suisse is wrapping up monetization. Can we
               wait until Tuesday?”
           • On August 14, 2019, Smith claimed: “I talked to my banker this
               morning and he said the ‘monetizer’ has accepted the instrument,
               Credit Suisse has completed their process and agreed to start
               disbursements. He says funding is imminent.” Despite these claims, no
               funds were ever disbursed to SMG.


01-19-0002-9998                                                                      18
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 29 of 41




          • On August 16, 2019 Smith said she was waiting “for my banker to
              schedule.” And then said: “[t]turning phone off.”
          • Throughout the remainder of August Peters and Smith exchanged
              several emails wherein Smith avoided a personal meeting or
              telephone conference and suggested instead “sue me or something.”
              And then suggested that her “usa [sic] banker says I am still getting
              [the] advance this week but I don’t have it yet.”
          • On August 26, 2019, Smith assured that she would sign a note for
              $4.065 million .
          • On August 27, 2019, Smith was arrested by the FBI on charges that
              she had been running a Ponzi scheme. The federal indictment lodged
              against Smith and several of her corporate entities states that the
              behavior with CVI was done to many different victims.



                                     Conclusions:

       The arbitrator draws no conclusion from the unproven allegations of the
indictment. A defendant has a presumption of innocence and no conclusion can
be drawn from the allegations. It is clear however, that CVI cannot now and will
not in the future fulfill the requirements of the PSA.

       From the submissions that form the record in this claim including the
uncontested Demand for Arbitration and the exhibits attached thereto, affirmed in
the statements of Mr. Peters and Hooper, the additional information provided by
those statements, the unanswered and therefore admitted Request for
Admissions, it is clear that CVI entered into a binding agreement, subsequently

01-19-0002-9998                                                                       19
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 30 of 41




amended, made substantial reassurances and additional promises over an eight
month period and materially breached that contract, the PSA. CVI made no
payments to SMG under the PSA after October 2018. Agreed upon purchases
were not made. Neither was the balance due of $375,000 ever paid. Under the
PSA and CVI’s written assurances of payment, the amount of $4,215,000 is owing
as of March 1, 2020. SMG is entitled to liquidated damages in the amount of
$4,215,000. SMG is also entitled to lost profits in the amount of as set forth in
exhibit 2 of Mr. Hooper’s verified statement.

      That verified statement explained in detail the methodology used to
calculate loss. Mr. Hooper reasonably calculated the net profits expected if CVI
had fulfilled its agreement over the 8 years remaining to the PSA. This lost profit
was 22.7 Million dollars . He then calculated the profits expected from the sale of
the same quantity of magnetite over a longer period given the failure of CVI to
fulfill its agreement. This would yield 5.2 million in profits, a mitigating factor in the
damages calculation. Subtracting the profits reasonably expected over the longer
period due to the failure from the expected profit if the contract had been fulfilled
resulted in a total profit loss of $14,090,599. Within the amount of this loss is the
lost profit as of March 1, 2020 which had already been calculated and awarded as
liquidated damages. Subtracting the award for liquidated damages yields a net
future loss of profit at $14,090,599. In all these calculations the profit analysis had
been reduced by a reasonable 2% discount rate. Mr. Hooper conservatively
estimated the damages which “arise naturally and necessarily” from the breach in
accordance with New Mexico Law,




01-19-0002-9998                                                                         20
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 31 of 41




                                         Law

       The agreement requires that the law of New Mexico apply. Under New
Mexico law the claim has been timely presented. NMSA 1978 §37-1-3(A) provides
for a 6-year statute of limitations for contractual claims. Damages recoverable and
proven herein are the damages which “arise naturally and necessarily” from the
breach in accordance with New Mexico Law (Sunnyland Farms, Inc. v Cent. N.M.
Elec. Co-op Inc., 301 P. 3rd 387 (N.M.2013).

       Under New Mexico Law, punitive Damages are recoverable “for breach of
contract whenever defendant’s conduct was malicious, fraudulent, oppressive, or
committed recklessly with a wanton disregard for the plaintiff’s rights.” The
defendant repeatedly made false reassurances about imminent performance, and
intentionally misled the plaintiff about its intention and ability to perform. As
detailed above, there can be no question that the continual bogus reassurances
and purportedly detailed explanations of the imminent receipt of funds to pay the
debt owed, were both malicious and “committed recklessly with a wanton
disregard for the plaintiff’s rights”. Accordingly, punitive damages are warranted
and awarded.

       The purpose of punitive damages is to punish the defendant and deter
others from similar conduct. The compensatory award entered herein, if collected,
shall make plaintiff whole and shall allow plaintiff to recover profits reasonably but
conservatively expected under the contract. Accordingly, to punish this bad faith
behavior and to deter others from similar conduct, in addition to the
compensatory award and in accord with New Mexico law, the arbitrator awards
punitive damages in the amount of $3,600,000.

01-19-0002-9998                                                                      21
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 32 of 41




       New Mexico law permits pre and post-judgment interest (NMSA 1978
§2004. Accordingly, pre-judgment interest on the liquidated damages awards of
$4,215,000 is ordered. Post-Judgment interest is awarded from the date of entry
of judgment. Since judgment is awarded based on the bad faith and intentional
acts of defendant, interest is by law to be computed in the amount of 15% per
annum.

      Since SMG has been forced to bear all costs of this arbitration, and CVI has
not participated in any meaningful way other than to request extensions, costs are
awarded to plaintiff. New Mexico law does not permit the award of attorney fees
except where the behavior of the defendant occurs “before the court or in direct
defiance of the court’s authority”(see state ex rel. N.M. State Highway and Transp.
Dep’t v. Baca 896 P.2d 1148 (1995), there is no authority to award attorney fees
for private contractual claims even where defendant has acted in bad faith and
even where the intent of the bad faith actions were intended to defer and
dissuade resort to legal (or AAA arbitration) action.

                                  Judgement and Decision

       The arbitrator awards Claimant SMG against respondent CVI the following
amounts:

       Liquidated damages: $4,215,000

       Lost Profit: $14,090,599

       Punitive Damages: $3,600,000

       Prejudgment Interest at 15% on liquidated damages of $4,215,000

       Post judgment Interest at 15%
01-19-0002-9998                                                                      22
        Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 33 of 41




       Costs: The Administrative fees and expenses of the AAA totaling $12,200.00
are to be borne $12,200.00 by CV Investments, LLC. The Compensation and
expenses of Arbitrator totaling $11,460.00 are to be borne $11,460.00 by CV
Investments, LLC. Therefore, CV Investments, LLC has to pay Southern Minerals
Group, LLC, an amount of $23,660.00.

This Final Award is in full and complete settlement and satisfaction of any and all
claims that were submitted to the jurisdiction of this Arbitrator in connection with
the present dispute. All claims, arguments or issues not specifically addressed in
this Final Award and not reserved for further disposition, are rejected and denied
with prejudice.

By the Arbitrator:

Dated: May 29, 2020




______________________________
Hon. Mark I. Bernstein (Ret)
Sole Arbitrator

I, Hon. Mark I. Bernstein (Ret), do hereby affirm upon my oath as Arbitrator that I
am the individual described in and who executed the foregoing instrument, which
is the Decision and Final Award in this Arbitration.




_____________________________
Hon. Mark I. Bernstein (Ret) Sole Arbitrator


01-19-0002-9998                                                                       23
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 34 of 41




                     EXHIBIT 2
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 35 of 41
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 36 of 41
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 37 of 41
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 38 of 41




                     EXHIBIT 3
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 39 of 41
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 40 of 41
Case 2:20-cv-02643-KSM Document 1 Filed 06/05/20 Page 41 of 41
